DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 3/16/2022 have been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 82-89, 91-93 and 103-104 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thakar et al. “CD4 estimating reagents in dry format are compatible with conventional flow cytometer; FACSCalibur forestimation of absolute CD4 count & percentages”, Indian J Med Res 137, February 2013, pp 346-355, cited previously, for the reasons set forth in the previous action filed 1/26/2022 and the additional reasoning below necessitated by amendment.
Regarding new claim 103, Thakar discloses PerCP a water soluble antibody dye conjugate. Regarding new claim 104, the examiner does not find this new claim very limiting over claim 82. Note positioned within a location is not very limiting in that any polymeric dye added to a container was positioned somehow to be within it. Additionally, the claim does not require sequential steps in which the first dried composition is performed separate or before the second composition. The recitations in this claim are simply too broadly recited to be very limiting and is met for the reasons of record in the previous action.
Claim(s) 82-89,91-93 and 102-104 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chiu et al (US 2014/0302516), cited previously, for the reasons set forth in the previous action filed 1/26/2022 and the additional reasoning below necessitated by amendment.
Regarding new claims 102 and 103, Chui discloses PDHF, a conjugated polymer, and notes the dots may be water soluble. See [0029]. Regarding new claim 104, the examiner does not find this new claim very limiting over claim 82. Note positioned within a location is not very limiting in that any polymeric dye added to a container was positioned somehow to be within it. Additionally, the claim does not require sequential steps in which the first dried composition is performed separate or before the second composition. The recitations in this claim are simply too broadly recited to be very limiting and is met for the reasons of record in the previous action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 82-93 and 102-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakar, cited above, as applied to claims 82-89, 91-93 and 103-104 above, in view of Glezer et al. (JP 2013007751), for the reasons set forth in the previous action filed 1/26/2022.
Claims 82-89, 91-93 and 102-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US 9,096,894, cited parent application 15/490,697) in view of Chiu et al (US 2014/0302516), for the reasons set forth in the previous action filed 1/26/2022 and the additional reasoning below necessitated by amendment.
Regarding new claims 102-103, as noted above, Chui discloses PDHF, a conjugated polymer, and notes the dots may be water soluble. See [0029]. Regarding new claim 104, the examiner does not find this new claim very limiting over claim 82. Note positioned within a location is not very limiting in that any polymeric dye added to a container was positioned somehow to be within it. Additionally, the claim does not require sequential steps in which the first dried composition is performed separate or before the second composition. The recitations in this claim are simply too broadly recited to be very limiting and is met for the reasons of record in the previous action.
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.
Applicants assert Thakar does not disclose dry reagents dried onto the inner surface of a container in two locations.
Naturally the polymers used in Thakar are dry and were added to the tube, these dyes are naturally in two separate locations. Applicants claims do not preclude Thakar as the claims do not actually recite specific steps of the drying process that would preclude it. The claims do no recite specific steps such as drying each dye separately at different times in the container sequentially. 
With regard to Chiu applicants assert the reference does not indicate or suggest that the different Pdots are separate during lyophilization process into separate locations.
The relevance of this assertion is unclear. Chiu clearly shows Pdots within the vial at different locations within. Applicants claims do not state that the dyes are attached or bound to the sides of the interior of the vial. They merely state the first and second dried dye are located at the inner surface of the container after being dried. 
Applicants assert one of ordinary skill following the procedure of Chiu would first create a liquid suspension containing polymer dots and then lyophilizing the entire suspension.
The relevance of this assertion is unclear, as claim 82 does not exclude such a possibility. The claim does not recite any specific steps used during the drying process for forming the 1st and 2nd polymer composition, such as drying each dye separately at different times in the container sequentially. 
With regard to Thakar in view of Glezer applicants assert the examiner merely asserts the elements are known and one of ordinary skill could combine them which is not enough for an obviousness rejection. 
Combining prior art elements to perform their known functions to yield a predictable result defines a prima fascia case of obviousness. The examiner does not have to follow a ridged Teaching, Suggestion or Motivation rationale as implied by applicants. There are other reasons the examiner can use to establish a prima fascia case of obviousness.  See MPEP 2143 exemplary rationale I. a Combining prior art elements according to known methods to yield predictable results. 
Applicants assert there would be no added benefit in modifying Thakar with Glezer due to added complexity.
The examiner does not find adding the elements of Glezer on making reagents supported on surfaces adding much complexity, if at all to the primary reference. Thakar already discloses using numerous Pdots. Thus the reason applicants believe the amount of complexity added is too much to establish a prima fascia case is not persuasive. Furthermore, the allegation is conclusionary in nature and unsupported. An unsupported argument cannot be considered persuasive. 
With regard to Iguch in view of Chiu applicants assert Iguchi does not teach use of a dried reagent with dye. 
The examiner disagrees, Iguchi clearly teaches use dyes in the dry reagents containing nucleic acids. The missing element of Iguchi is polymeric dyes which is covered by the secondary reference Chui. Since Iguchi already teaches use of dyes in the dry reagents one of ordinary skill would have a high expectation of success in adding other dyes such as the polymeric dyes of Chui with predictable results. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618